              Case 1:20-mj-00108-SKO Document 11 Filed 10/14/20 Page 1 of 8


 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KATHLEEN A. SERVATIUS
     KATHERINE E. SCHUH
 3   Assistant United States Attorneys
     2500 Tulare Street, Suite 4401
 4   Fresno, CA 93721
     Telephone: (559) 497-4000
 5   Facsimile: (559) 497-4099
 6
     Attorneys for Plaintiff
 7   United States of America
 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                     EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                           CASE NO. 1:20-MJ-000108-SKO
12
                                   Plaintiff,            THIRD STIPULATION TO CONTINUE
13                                                       PRELIMINARY HEARING AND TO
                            v.                           EXTEND TIME WITHIN WHICH AN
14                                                       INDICTMENT OR INFORMATION
     JUAN MARTINEZ REYES,                                MAY BE FILED; ORDER
15
                                   Defendant.            Date: October 15, 2020
16                                                       Time: 2:00 p.m.
                                                         Honorable Stanley A. Boone
17

18
19          The United States of America, by and through MCGREGOR W. SCOTT, United States

20   Attorney, and KATHLEEN A. SERVATIUS and KATHERINE E. SCHUH, Assistant United States

21   Attorneys, and the defendant, by and through his attorney of record, NICHOLAS F. REYES, hereby

22   stipulate and agree as follows:

23          The defendant was charged by criminal complaint in the above-captioned matter on or about

24   September 29, 2020 and arrested on the same day. He made his initial appearance on September 30,

25   2020. The preliminary hearing in this matter is set for is set for October 15, 2020.

26          By this stipulation, the parties jointly move for an extension of time of the preliminary hearing

27   date to October 30, 2020, at 2:00 p.m., before the duty Magistrate Judge, pursuant to Rule 5.1(d) of the

28   Federal Rules of Criminal Procedure. The parties stipulate that the delay is required to allow the defense


                                                          1
30
                  Case 1:20-mj-00108-SKO Document 11 Filed 10/14/20 Page 2 of 8


 1   reasonable time for preparation, and for the government’s continuing investigation of the case. The
 2   parties further agree that the interests of justice served by granting this continuance outweigh the best
 3   interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A).
 4            In light of the ongoing public health crisis related to COVID-19, on May 13, 2020, this Court
 5   issued General Order 618, which suspends all jury trials in the Eastern District of California until further
 6   notice. This General Order was entered to address public health concerns related to COVID-19.
 7   Further, pursuant to General Order 611, this Court’s declaration of judicial emergency under 18 U.S.C. §
 8   3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial
 9   emergency, this Court has allowed district judges to continue all criminal matters to a date after May 1,
10   2021.1
11            Pursuant to the Speedy Trial Act, 18 U.S.C. § 3161(b), an information or indictment charging an
12   individual with the commission of an offense shall be filed within 30 days from the date on which such
13   individual was arrested but “[i]f an individual has been charged with a felony in a district in which no
14   grand jury has been in session during such thirty-day period, the period of time for filing of the
15   indictment shall be extended an additional thirty days”.2 In addition to this automatic exclusion, the Act
16   excludes “[a]ny period of delay resulting from a continuance granted by any judge . . . if the judge
17   granted the continuance on the basis of his findings that the ends of justice served by taking such action
18   outweigh the best interest in the public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A).
19            Under 18 U.S.C. § 3164, an additional speedy-trial requirement applies to a defendant who is (1)
20   “being held in detention solely because he is awaiting trial” or (2) “released” but “designated by the
21   attorney for the Government as being ‘high risk.’” 18 U.S.C. § 3164(b). For such defendants, trial
22   “shall commence not later than ninety days following the beginning of such continuous detention or
23            1
                A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
     request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
24   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
              2
25              This provision should apply to grand juries that remain available but are not sitting. The
     Supreme Court has referred to a grand jury being “not in session” to refer to the grand jury’s “schedule,”
26   not its empanelment. Jaben v. United States, 381 U.S. 214, 219 (1964); United States v. Towill, 548
     F.2d 1363, 1367 (9th Cir. 1977) (“A close reading of Jaben convinces us that the Court meant to equate
27   ‘session’ with the current ‘grand jury schedule,’ not with the theoretical possibility of summoning a
     grand jury on short notice.”). “In session,” under Federal Rule of Criminal Procedure 6(d)(1), similarly
28   refers to a particular meeting of the grand jury; thus the Rule describes the “persons who may be present
     while the grand jury is in session[.]” Id.

                                                          2
30
               Case 1:20-mj-00108-SKO Document 11 Filed 10/14/20 Page 3 of 8


 1   designation of high risk by the attorney for the Government.” Id. Failure to do so shall result in release
 2   from custody or “automatic review . . . of the conditions of release.” Id. However, the “periods of delay
 3   enumerated in section 3161(h) are excluded in computing the time limitation specified in this section.”
 4   Id. Accordingly, the ends-of-justice exclusion applies to § 3164’s 90-day rule.
 5          Although the General Orders and declaration of emergency address the district-wide health
 6   concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision
 7   “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record
 8   findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-
 9   record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such
10   failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153
11   (9th Cir. 2000) (explaining that a judge ordering and ends-of-justice continuance must set forth explicit
12   findings on the record “either orally or in writing”).
13          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory
14   and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial
15   emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the
16   judge granted such continuance on the basis of his findings that the ends of justice served by taking such
17   action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §
18   3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the
19   case, either orally or in writing, its reason or finding that the ends of justice served by the granting of
20   such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.
21          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”
22   18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address
23   continuances stemming from pandemics, natural disasters, or other emergencies, this Court has
24   discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-
25   week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d
26   764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.
27   Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to
28   exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).


                                                              3
30
                Case 1:20-mj-00108-SKO Document 11 Filed 10/14/20 Page 4 of 8


 1   The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated
 2   by the statutory rules.
 3          In light of the societal context created by the foregoing, this Court should consider the following
 4   case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
 5   justice exception, § 3161(h)(7) (Local Code T4).3 If continued, this Court should designate a new date
 6   for the preliminary hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any
 7   pretrial continuance must be “specifically limited in time”).
 8          The case agent and the majority of her team have been quarantined due to exposure to COVID-
 9   19 and will be unable to appear before the grand jury to present testimony regarding this matter until
10   October 29, 2020 at the earliest.
11          The parties further request that time be excluded between October 15, 2020 and October 30,
12   2020 for the following reasons: defense requires additional time to consult with his client, to review the
13   current charges, to conduct investigation and research related to the charges, to review and copy
14   discovery for this matter, to discuss potential resolutions with his/her client, to prepare pretrial motions,
15   and to otherwise prepare for trial. Defense investigation has been slowed by the inability to review
16   discovery with their clients and communication has been hampered given the conditions at the jail. The
17   case involves several seizures, over 100 pages of written discovery, and discovery in the form of several
18   gigabytes of digital evidence, including wire intercepts. The drug testing is not yet finished. The
19   proposed preliminary hearing date represents the earliest date that all counsel are available thereafter,
20   taking into account counsel’s schedules, defense counsel’s commitments to other clients, and the need
21   for preparation in the case and further investigation. In addition, the public health concerns cited by
22   General Order 611, 612, 617, and 618 and the judicial declaration of emergency and presented by the
23   evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in this case because counsel
24   or other relevant individuals have been encouraged to telework and minimize personal contact to the
25   greatest extent possible.
26
            3
              The parties note that General Order 612 acknowledges that a district judge may make
27   “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
     Cal. March 18, 2020).
28


                                                           4
30
                 Case 1:20-mj-00108-SKO Document 11 Filed 10/14/20 Page 5 of 8


 1          The parties further believe that time should be excluded, in that failure to grant the requested
 2   case schedule would unreasonably deny the defendants continuity of counsel, and unreasonably deny
 3   both the defendants and the government the reasonable time necessary for effective preparation, taking
 4   into account the parties’ due diligence in prosecuting this case. 18 U.S.C. Section 3161(h)(7)(B)(iv).
 5   Based on the above-stated findings, the ends of justice served by the schedule as requested outweigh the
 6   interest of the public and the defendant in a trial within the original date prescribed by the Speedy Trial
 7   Act. Therefore, the parties request that the Court exclude the time until the new hearing date from
 8   calculations under the Speedy Trial Act.
 9          In light of the societal context created by the foregoing, this Court should consider the following
10   case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
11   justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date
12   for the Preliminary Hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any
13   pretrial continuance must be “specifically limited in time”).
14                                                STIPULATION
15          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
16   through defendant’s counsel of record, hereby stipulate as follows:
17          1.       By previous order, this matter was set for preliminary hearing on October 15, 2020.
18          2.       Pursuant to Rule 5.1(d) of the Federal Rules of Criminal Procedure, and taking into
19   account the public interest in the prompt disposition of criminal cases, good cause exists to continue the
20   preliminary hearing date to October 30, 2020.
21          3.       The case agent and the majority of her team have been quarantined due to COVID-19
22   exposure and will be unable to appear before the grand jury to present testimony regarding this matter
23   until October 29, 2020 at the earliest. Failure to grant a continuance in this matter would likely make a
24   continuation of the proceeding impossible or result in a miscarriage of justice, and the ends of justice
25   served by a continuance in this case therefore outweigh the best interest of the public and defendant in a
26   speedy trial.
27          4.       In addition, the ends of justice served by a continuance outweigh the best interests of the
28   defendant and the public in a speedy trial because failure to grant a continuance would:


                                                          5
30
                 Case 1:20-mj-00108-SKO Document 11 Filed 10/14/20 Page 6 of 8


 1                   a)     likely result in a miscarriage of justice;
 2                   b)     deny counsel for the defendant and the government the reasonable time necessary
 3          for effective preparation, taking into account the exercise of due diligence.
 4                   c)     The discovery associated with this case includes many recordings, videos, and
 5          reports and the government will provide such discovery to the defense so that counsel may
 6          commence its investigation into the charges and consult with his client;
 7                   d)     Counsel for defendant desires additional time to review discovery and to confer
 8          with his client regarding a potential resolution of this matter.
 9                   e)     Counsel for the parties believe that failure to grant the above-requested
10          continuance would deny them the reasonable time necessary for effective preparation, taking into
11          account the exercise of due diligence, especially in light of the closing of the United States
12          Attorney’s Office due to possible exposure to COVID-19;
13                   f)     In addition to the public health concerns cited by General Order 611 and
14          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in
15          this case because counsel or other relevant individuals have been encouraged to telework and
16          minimize personal contact to the greatest extent possible. It will be difficult to avoid personal
17          contact should the grand jury be required to meet or a trial be set to proceed.
18          5.       Based on the above-stated findings, the ends of justice served by continuing the case as
19   requested outweigh the interest of the public and the defendant in a trial within the original date
20   prescribed by the Speedy Trial Act.
21          6.       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,
22   within which trial and indictment must commence, the time period of October 15, 2020, and October 30,
23   2020 inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]
24   because it results from a continuance granted by the Court at defendant’s request on the basis of the
25   Court’s finding that the ends of justice served by taking such action outweigh the best interest of the
26   public and the defendant in a speedy trial
27          7.       Therefore, the parties agree that time should be excluded from computation under the
28   Speedy Trial Act under 18 U.S.C. § 3161(h)(7).


                                                           6
30
               Case 1:20-mj-00108-SKO Document 11 Filed 10/14/20 Page 7 of 8


 1          ACCORDINGLY, the parties respectfully ask the Court to find that:
 2          Pursuant to Rule 5.1(d) of the Federal Rules of Criminal Procedure, and taking into account the
 3   public interest in the prompt disposition of criminal cases, good cause exists to continue the preliminary
 4   hearing date to October 30, 2020.
 5          Because no grand jury will be in session in the Eastern District of California for the 30-day
 6   period after the arrest of the defendant in this case, the period of time for filing of the indictment is
 7   therefore extended to pursuant to 18 U.S.C. § 3161(b), namely until October 30, 2020;
 8          In any event, the ends of justice served by a continuance outweigh the best interests of the public
 9   and the defendant in a speedy trial, and the period of time from October 15, 2020 to and including
10   October 30, 2020, constitutes a period of delay that shall be excluded in computing the time within
11   which an information or an indictment must be filed and within which trial must begin pursuant to 18
12   U.S.C. § 3161(h)(7).
13          Nothing in this stipulation and order shall preclude a finding that other provisions of the Speedy
14   Trial Act dictate that additional time periods are excludable from the period within which a trial must
15   commence.
16          IT IS SO STIPULATED.
17    DATED: October 14, 2020                                   MCGREGOR W. SCOTT
                                                                United States Attorney
18
19                                                              /s/ Kathleen A. Servatius
                                                                KATHLEEN A. SERVATIUS
20                                                              Assistant United States Attorney

21

22    DATED: October 14, 2020                               /s/Nicholas F. Reyes
                                                            Nicholas F. Reyes
23                                                          Attorney for Defendant Juan Martinez Reyes

24

25   \\\

26   \\\

27   \\\

28   \\\


                                                            7
30
                Case 1:20-mj-00108-SKO Document 11 Filed 10/14/20 Page 8 of 8


 1                                                      ORDER
 2                   Based upon the facts set forth above, the records of this case, the representations of
 3   counsel, and the stipulation of the parties,
 4

 5            IT IS THE FINDING OF THIS COURT that:
 6            Pursuant to Rule 5.1(d) of the Federal Rules of Criminal Procedure, and taking into account the
 7   public interest in the prompt disposition of criminal cases, there is good cause to extend the time limit
 8   for holding a preliminary hearing until October 30, 2020.
 9            Because no grand jury will likely be in session in the Eastern District of California for the 30-day
10   period after the arrest of the defendant in this case, the period of time for filing of the indictment is
11   extended to pursuant to 18 U.S.C. § 3161(b), namely until October 30, 2020;
12            The ends of justice served by the schedule set forth herein as requested outweigh the interest of
13   the public and the defendants in a either an indictment or a trial within the original date prescribed by
14   the Speedy Trial Act for the reasons stated in the parties’ stipulation.
15            IT IS HEREBY ORDERED that the preliminary hearing in this case be continued from October
16   15, 2020 to October 30, 2020 at 2:00 p.m.
17            IT IS FURTHER ORDERED THAT for the purpose of computing time under the Speedy Trial
18   Act, 18 U.S.C. § 3161(b) and 3164, within which an indictment must be returned and trial must
19   commence, the time period of October 15, 2020 until October 30, 2020, inclusive, is deemed excludable
20   pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results from a continuance granted by the Court
21   at the parties’ request on the basis of the Court’s finding that the ends of justice served by taking such
22   action outweigh the best interest of the public and the defendant in a speedy trial..
23
     IT IS SO ORDERED.
24

25   Dated:     October 14, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                            8
30
